Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to to a system and a method for treatment planning involving the use of weighted combination between a first and second set of objectives, classified in A61N 5/1038.
II. Claims 14-25, drawn to a system and a method for treatment planning involving prioritizing a set of clinical goals from a user interface and a set of clinical goals from converted DVH, classified in A61N 2005/1071.
III. Claims 26-33, drawn to a system and a method for treatment planning involving objectives from dose objectives and helper objectives, classified in A61N 5/1031.
IV. Claims 34-37, drawn to a system for modifying user defined prioritized clinical goals, classified in A61N 5/1038.
V. Claims 38-41, drawn to a workflow for an adaptive radiation therapy session, classified in A61N 2005/1041.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I, II, III, IV or V has separate utility such as being a system and a method for treatment planning without using the configuration of other subcombination.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search and an examination of one invention or subcombination does not overlap another search and another examination for any other subcombination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election of Invention I (claims 1-13) in the reply filed on May 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 recite the following.
1. An automatic treatment planning system, comprising: a user interface; and a treatment planning module configured to automatically generate one or more treatment plan candidates based on a weighted combination of a first set of objectives derived for clinical data of a first data source and a second set of objectives derived for clinical data of a second, different data source received via the user interface. 
wherein the first data source includes a prioritized set of clinical goals, and the second data source includes knowledge-based information. 
3. The system of claim 2, wherein the treatment planning module comprises: a function generator configured to generate a cost function (CTotal) for the combined set of objectives; and an optimizer configured to generate the one or more treatment plan candidates based on the generated cost function. 
4. The system of claim 3, wherein the treatment planning module is further configured to: generate a first cost function (CG) representing the first set of objectives; and generate a second cost function (CK) representing the second set of objectives; wherein the cost function (CTotal)  is a weighted combination of the first cost function and the second cost function (CTotal = CG +m CK)). 
5. The system of claim 4, wherein the first cost function (CG) is obtained via a goal-based approach, and the second cost function (CK) is obtained via a knowledge-based approach. 
6. The system of claim 5, wherein the optimizer is further configured to determine treatment parameters for the treatment plan candidates, wherein the treatment parameters are executable by a processing unit of a treatment device to operate the treatment device according to the selected treatment plan candidate. 
7. The system of claim 6, wherein a first treatment plan candidate includes a weighting factor (m) of 10% for the second cost function, and a second treatment plan candidate includes a weighting factor (m) of 90% for the second cost function. 
8. The system of claim 1, further comprising a selector configured to allow for the selection by a user of a treatment plan candidate from the generated treatment plan candidates. 
9. A method for automatically generating a plurality of treatment plan candidates, comprising: receiving, via a user interface, a first set of clinical data from a first data source, and a second set of clinical data from a second data source; generating a first cost function for the first set of clinical data; generating a second cost function for the second set of clinical data; generating a cost function for the combined first and second set of clinical data, wherein the cost function is a weighted sum of the first cost function and the second cost function; and generating a plurality of treatment plan candidates by optimizing the cost function, wherein the optimization is influenced by a weighting value of the second cost function. 
10. The method of claim 9, wherein the first source of clinical data includes a prioritized set of clinical goals, and a second source of clinical data includes knowledge-based information. 
11. The method of claim 10, wherein the first cost function is obtained using a clinical goal-based approach, and the second cost function is obtained using a knowledge-based approach. 
12. The method of claim 11, wherein a first treatment plan candidate is obtained for a weighting value of 10% for the second cost function, and a second treatment plan is obtained for weighting value of 90% for the second cost function. 
: selecting a treatment plan candidate from the plurality of treatment plan candidates; and determining treatment parameters for the selected treatment plan candidate, the treatment parameters being executable by a processing unit of a treatment device to operate the treatment device according to the selected treatment plan candidate. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements” 
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine). Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. The highlighted features are treated as belonging to mental process grouping. According to the Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. Application/Control Number: 15/888,181 Page 10 Art Unit: 2857 First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
 In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 The above claim comprises the following additional elements: a user interface; a treatment and planning module (software);. 
The additional element in the preamble of “An automatic treatment planning system, comprising a user interface and a treatment planning module” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. A treatment planning module, a function generator, an optimizer; first and second cost functions are not meaningful limitations because they are generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient (MPEP 2106.05(a)). 
In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group). 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a particular machine. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.

As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines. The automatic treatment planning system with a user interface and a treatment planning module are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea. According to MPEP 2106.05: “Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).” 
Therefore, Claims 1-13 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laaksonen et al. (US 2020/0206533 A1) .
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the 
1. An automatic treatment planning system (FIG. 2), comprising: a user interface (paragraph 0052 mentions a use interface); and a treatment planning module (modeler 202) configured to automatically generate one or more treatment plan candidates based on a weighted combination of a first set of objectives derived for clinical data of a first data source and a second set of objectives derived for clinical data of a second, different data source received via the user interface (paragraphs 0056-0057 teaches to create treatment plan candidates, aka. models using a weighted combination of first and second goals or objectives). 
2. The system of claim 1, wherein the first data source includes a prioritized set of clinical goals, and the second data source includes knowledge-based information (paragraph 0041 mentions that a new treatment planning combines knowledge-based approach and clinical goal approach). 
3. The system of claim 2, wherein the treatment planning module comprises: a function generator configured to generate a cost function (CTotal) for the combined set of objectives; and an optimizer configured to generate the one or more treatment plan candidates based on the generated cost function (paragraph 0067 mentions the objective generator 226 determines a cost function). 
8. The system of claim 1, further comprising a selector configured to allow for the selection by a user of a treatment plan candidate from the generated treatment plan candidates ( paragraph 0052 mentions the user in may include a selection of certain plans). 
9. A method for automatically generating a plurality of treatment plan candidates, comprising: receiving, via a user interface, a first set of clinical data from a first data source, and a second set of clinical data from a second data source; generating a first cost function for the first set of clinical data; generating a second cost function for the second set of clinical data; generating a cost function for the combined first and second set of clinical data, wherein the cost function is a weighted sum of the first cost function and the second cost function; and generating a plurality of treatment plan candidates by optimizing the cost function, wherein the optimization is influenced by a weighting value of the second cost function (note general discussion from paragraph 0051-0056) . 
10. The method of claim 9, wherein the first source of clinical data includes a prioritized set of clinical goals, and a second source of clinical data includes knowledge-based information (paragraph 0041). 
paragraph 0067). 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884